Exhibit 10.1

VERAMARK TECHNOLOGIES, INC.

2012 INCENTIVE COMPENSATION PLAN

FOR

ANTHONY C. MAZZULLO

 

I. INTRODUCTION

1.1. Purpose. The purpose of this Plan is to establish performance targets, and
the cash and stock options that will be awarded to Anthony C. Mazzullo, the
President and Chief Executive Officer (the “Executive”) of Veramark
Technologies, Inc. (the “Company”) for the achievement of those targets, for the
Fiscal Year (as hereinafter defined), in accordance with the Employment
Agreement between the Executive and the Company dated as of January 1, 2011 (the
“Employment Agreement”). This Plan and the performance targets have been
established in order to enhance shareholder value. The Plan is designed to
ensure that awards payable hereunder are deductible under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (the “Code”).

1.2. Description. This Plan is the means by which the Committee shall determine
and implement incentive awards and discretionary bonuses for the Executive.

1.3. Term. This Plan shall be effective as of January 1, 2012 and shall provide
for awards that may be granted for the 2012 fiscal year of the Company, unless
earlier terminated pursuant to Section 7.1. It does not apply to any other
fiscal year of the Company.

 

II. DEFINITIONS

As used in this Plan (including Exhibit A hereto), the following terms shall
have the following meanings:

“Adjusted EBITDA” means GAAP Net Income, plus depreciation, amortization,
interest expense, pension expense, and equity compensation expense, less
software development costs capitalized, and any additional impact on metrics
resulting from changes in accounting policies, any extraordinary expenses that
are outside the control of management (unforeseen litigation, acts of god,
etc.), as well as adjustments for items listed under the definition of
Performance Measures, below.

“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.

“Base Compensation” means the base rate of salary payable to the Executive as
most recently reflected on the books and records of the Company, exclusive of
bonus, commission, fringe benefits, employee benefits, expense allowances and
other nonrecurring forms of remuneration, for the Fiscal Year.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Change in Control” shall have the meaning set forth in the Employment
Agreement.

“Committee” means the Compensation Committee of the Board.

“Discretionary Bonus” shall have the meaning set forth in Section 5.3.

“Executive” means Anthony C. Mazzullo.

“Fiscal Year” shall mean the year beginning on January 1, 2012 and ending on
December 31, 2012, inclusive;

“Incentive Award” means an Incentive Award payable to Executive under the Plan
with respect to the Fiscal Year, whether in the form of cash or stock options,
or any combination thereof, provided that any such stock options shall be issued
pursuant to and be subject to the terms and conditions of the Stock Plan.

“Performance Measures” means those criteria that are set forth on Exhibit A to
this Plan.

The Performance Measures and the achievement thereof shall be determined in
accordance with generally accepted accounting principles to the extent
applicable. They shall be subject to adjustments as may be specified by the
Committee for (i) discontinued operations, categories, or segments;
(ii) acquisitions and mergers; (iii) divestitures; (iv) cumulative effect of
changes in accounting rules and methods; (v) material impairment or disposal
losses; (vi) restructuring costs; (vii) business losses from economic, political
and legal changes; (viii) retained and uninsured losses from natural
catastrophe; (ix) extraordinary items; or (x) other unusual or nonrecurring
events (the “Performance Measure Adjustments”).

“Plan” means this Veramark Technologies, Inc. 2012 Incentive Compensation Plan
for Anthony C. Mazzullo, as in effect and as amended from time to time.

“Stock Plan” means the Company’s 1998 Long Term Incentive Plan as in effect and
as amended from time to time.

 

III. ADMINISTRATION

The administration and operation of this Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time to time. The Committee shall
interpret and construe any and all provisions of the Plan and any determination
made by the Committee under the Plan shall be final and conclusive. Neither the
Board nor the Committee, nor any member of the Board or the Committee, nor any
employee of the Company shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan (other than acts
of willful misconduct) and the members of the Board and the Committee and the
employees of the Company shall be entitled to indemnification and reimbursement
by the Company to the maximum extent permitted by law in respect of any claim,
loss, damage or expense (including counsel’s fees) arising from their acts,
omissions and conduct in their official capacity with respect to the Plan. The
Plan shall be interpreted in view of the intention that any grant of
compensation pursuant to the Plan is intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code.



--------------------------------------------------------------------------------

IV. PARTICIPATION

The sole person who shall be eligible to receive Awards under this Plan shall be
Anthony C. Mazzullo.

 

V. INCENTIVE PROGRAM

5.1. Performance Measures and Determination of Incentive Award. Incentive Awards
under the Plan shall consist of both cash and options to purchase shares of the
Company’s common stock. Incentive Awards under the Plan shall be calculated in
accordance with Exhibit A, which takes into account orders received, gross
revenues and Adjusted EBITDA. The Committee may increase, but not reduce, the
cash portion of the Annual Incentive Award payable to Executive in the
Committee’s sole discretion to take into account any factors as the Committee
deems appropriate, including the individual performance of Executive. In no
event shall the cash portion of the Annual Incentive Award payable to Executive
exceed $165,000.

5.2. Certification of Achievement of Performance Measures. The Committee shall
certify in writing the level of achievement of the Performance Measure(s) as
soon as practicable after the end of the Fiscal Year and prior to the payment of
any Incentive Award.

5.3. Payment of Incentive Award.

(a) As soon as practical after the expiration of the Fiscal Year, but no later
than the last business day in June of the following fiscal year, and provided
that he is actively employed until the last day of the Fiscal Year, Executive
shall receive the Incentive Award determined in accordance with this Article V,
except as otherwise provided in this Section below.

(b) If Executive is involuntarily terminated by the Company without Cause (as
defined in the Employment agreement) on or after August 1st of the Fiscal Year
or dies, becomes permanently disabled, or retires during the Fiscal Year (as
defined in the Employment Agreement) the Executive shall be entitled to a
prorated Incentive Award to be paid during the following fiscal year, provided
that the performance goal(s) have been satisfied in accordance with this Article
V. If Executive who is involuntarily terminated for Cause (as defined in the
Employment Agreement) prior to the end of the Fiscal Year, Executive shall
forfeit such Award.

(c) Orders, gross revenues and Adjusted EBIDTA shall be determined in accordance
with GAAP, subject to the Performance Measure Adjustments.



--------------------------------------------------------------------------------

(d) The Committee may award the Executive a Discretionary Bonus with respect to
any Fiscal Year in addition to the Incentive Award payable with respect to such
Fiscal Year. Such Discretionary Bonus may be made in such amounts, and taking
into account such performance criteria, as the Committee may, in its discretion,
determine. Any Discretionary Bonus shall be paid as soon as practical after the
expiration of the applicable Fiscal Year, but no later than the last business
day in June of the following Fiscal Year.

 

VI. GENERAL PROVISIONS

6.1. Amendment and Termination. The Committee may at any time amend, suspend,
discontinue or terminate the Plan; provided, however, that no such amendment,
suspension, discontinuance or termination shall adversely affect the rights of
Executive to any Incentive Award which has been certified by the Committee
pursuant to Section 5.3. To the extent necessary or advisable under applicable
law, including Section 162(m) of the Code, Plan amendments shall be subject to
shareholder approval. All determinations concerning the interpretation and
application of this Section 6.1 shall be made by the Committee.

6.2. Designation of Beneficiary. In the event Executive dies while entitled to a
payment under the Plan, such payments shall be made to the Participant’s estate.

6.3. Rights Unsecured. The right of Executive to receive an Award under the Plan
shall constitute an unsecured claim against the general assets of the Company.

6.4. Withholding Taxes. The Company shall have the right to deduct from the
payment of each Award any federal, state and local taxes required by such laws
to be withheld with respect to any payment under the Plan.

6.5. Miscellaneous.

(a) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon Executive any right to continue in the employment of the Company
or any of its subsidiaries or Affiliates.

(b) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. Neither Executive nor any other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.

(c) Nonalienation of Benefits. Except as expressly provided herein, Executive
shall not have the power or right to transfer, anticipate, or otherwise encumber
Executive’s interest under the Plan. The Company’s obligations under this Plan
are not assignable or transferable except to a corporation which acquires all or
substantially all of the assets of the Company or any corporation into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of Executive and his beneficiaries, heirs, executors, administrators
or successors in interest.



--------------------------------------------------------------------------------

(d) Section 162(m) and Section 409A of the Code. To the extent that any Award
under this Plan is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code or is subject to Section 409A
of the Code, any provision, application or interpretation of the Plan that is
inconsistent with such Sections shall be disregarded with respect to such Award,
as applicable.

(e) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(f) Stock Subject to the Plan. Awards that are made in the form of stock options
shall be made from the aggregate number of shares authorized to be issued under
the terms of the Stock Plan.

(g) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.

(h) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

 

Veramark Technologies, Inc. By:  

/s/ Seth J. Collins

Name:   Seth J. Collins Title:   Director and Compensation Committee Chairperson

The terms and conditions of the foregoing 2012 Incentive Compensation Plan are
hereby accepted for purposes of the Employment Agreement between the undersigned
and Veramark Technologies, Inc. dated as of January 1, 2011.

 

/s/ Anthony C. Mazzullo

Anthony C. Mazzullo



--------------------------------------------------------------------------------

EXHIBIT A

Performance Measures and Awards

2012 CEO Bonus Plan

 

        Award Amount per Target

Percent of

Target

Achieved

 

Percent of

Base Pay

Awarded

 

Target:

Orders 20%

  

Target:

Revenue 40%

  

Target:

Income 40% *1

70%   10.0%   5,500    11,000    11,000 80%   20.0%   11,000    22,000    22,000
90%   30.0%   16,500    33,000    33,000 100%   35.0%   19,250    38,500   
38,500 110%   37.5%   20,625    41,250    41,250 120%   40.0%   22,000    44,000
   44,000 130%   42.5%   23,375    46,750    46,750 140%   45.0%   24,750   
49,500    49,500 150%   50.0%   27,500    55,000    55,000 160%   55.0%   30,250
   60,500    60,500 170%   60.0%   33,000    66,000    66,000

 

*1 Income defined as Adjusted EBITDA

* Adjusted EBITDA has the meaning set forth in the 2012 Incentive Compensation
Plan for Anthony C. Mazzullo

* Adjusted EBITDA calculated after all other management & employee bonuses are
paid

* Bonus triggered at 70% of Adjusted EBITDA Target; Minimum of 70% of Adjusted
EBITDA Target to be eligible for any bonus

* CEO bonus capped at 60% of base pay

* CEO bonus paid out in a straight line extrapolation between defined levels

* Stock option bonus is earned using same methodology as applicable to cash
bonus award

* Stock options total potential earned is 50,000 with no rollover

* Board reserves right to increase or issue (but not decrease) bonus to CEO at
its sole discretion